EXHIBIT 99 NEWS RELEASE For Immediate Release For more information, ATC Technology Corporation Mary Ryan to Record Drivetrain Goodwill Impairment Charge Related to 630.663.8283 Honda's Intention to In-soure the Remanufacturing of Automatic maryan@corpatc.com Transmissions Downers Grove, Illinois, June 18, 2009 – ATC Technology Corporation (ATC) NASDAQ-GS:ATAC), today said that its May 22, 2009 announcement of the impending loss of its Honda automatic transmission remanufacturing program is a triggering event under Statement of Financial Accounting Standards No. 142 requiring the Company to perform an interim analysis of the carrying value of the $37 million of goodwill related to its North American Drivetrain operations.The Company has completed the goodwill analysis and has concluded that the goodwill has been entirely impaired.Accordingly, the Company expects to record a pre-tax goodwill impairment charge of $37 million, or $1.32 per share after tax, in the second quarter of 2009. The goodwill impairment charge does not impact the Company’s liquidity or prospects for its Logistics business. The Company continues to work with Honda to finalize the details of an orderly transition plan.Based on initial input from Honda, production is expected to be substantially completed by year-end.Absent any new business wins in the Drivetrain segment, the Company now anticipates 2009 Drivetrain revenue to be in the range of $140-$144 million, with Honda transmission revenue contributing $32-$34 million. In addition to finalizing the Honda transition plans, the Company is in the process of developing additional restructuring actions to mitigate the loss of the Honda program.When these plans are completed and approved by the Company’s Board of Directors, ATC will make an announcement which is expected to be prior to the release of its second quarter earnings results scheduled for July 28, 1 ATC Technology Corporation is headquartered in Downers Grove, Illinois.The Company provides comprehensive engineered solutions for logistics and refurbishment services to the consumer electronics industries and the light and medium/heavy-duty vehicle service parts markets. ### goATC.com Certain statements in this news release are “forward-looking statements” (as defined in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934).These forward-looking statements generally include all statements other than statements of historical fact, including statements that are predictive, that depend upon or refer to future events or conditions, or that include words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” “hopes,” and similar expressions. In addition, any statements concerning future financial performance or position (including future revenues, expenses, earnings, growth rates or margins), ongoing business strategies, budgets or prospects, and possible future actions are also forward-looking statements. The forward-looking statements contained in this news release are based on information available to our management as of the date of this news release, and reflect management’s judgments, beliefs and assumptions as of the date of this news release with respect to future events,the outcome of which is subject to risks and uncertainties that could have a significant impact on our business, operating results or financial condition in the future. Should one or more of these risks or uncertainties materialize, or should underlying information, judgments, beliefs or assumptions prove incorrect, actual results or outcomes could differ materially from those expressed or implied by the forward-looking statements in this news release. Some of these risks and uncertainties are described inour periodic filings with the Securities and Exchange Commission.We disclaim any intention or obligation to update the forward-looking statements contained in this news release. 2
